[Cite as In re V.J.P., 2021-Ohio-1779.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                          LAKE COUNTY, OHIO


 IN THE MATTER OF:                                 :       OPINION

 V.J.P., II, DEPENDENT CHILD                       :
                                                           CASE NO. 2020-L-124
                                                   :

                                                   :

                                                   :


 Civil Appeal from the Lake County Court of Common Pleas, Juvenile Division.
 Case No. 2019 DP 00613.

 Judgment: Affirmed.


 Charles E. Coulson, Lake County Prosecutor; Kristi L. Winner and Sarah R. Hronek,
 Assistant Prosecutors, Lake County Administration Building, 105 Main Street, P.O. Box
 490, Painesville, OH 44077 (For Appellee, Lake County Department of Job and Family
 Services).

 Mandy J. Gwirtz, Mandy Gwirtz, LLC, 20050 Lakeshore Blvd., Euclid, OH 44123 (For
 Appellant, Andrew Pizzino).

 Maureen A. Sweeney, 11805 Girdled Road, Painesville, OH 44077 (Guardian ad litem).



MARY JANE TRAPP, P.J.

        {¶1}     Appellant, Andrew Pizzino (“Mr. Pizzino”), appeals the judgment of the Lake

County Court of Common Pleas, Juvenile Division, granting permanent custody of his

minor child, V.J.P., II (“V.P.”), to appellee, the Lake County Department of Job and Family

Services (“LCDJFS”).
      {¶2}   Mr. Pizzino contends that the trial court’s determination that it was in the

best interest of V.P. to grant permanent custody to LCDJFS was against the manifest

weight of evidence.

      {¶3}   After a thorough review of the record, we find that it contains substantial

competent and credible evidence supporting the trial court’s best-interest findings.

Therefore, the trial court’s best-interest determination is not against the manifest weight

of the evidence.

      {¶4}   Thus, we affirm the judgment of the Lake County Court of Common Pleas,

Juvenile Division.

                         Substantive and Procedural History

      {¶5}   Mr. Pizzino is the biological father of V.P., and his fiancé, Cassandra Gore

(“Ms. Gore”), is the child’s biological mother. Mr. Pizzino and Ms. Gore are also the

biological parents of another child, who was born in May 2015. The trial court granted

permanent custody of this child to LCDJFS in August 2016.

                           Emergency/Temporary Custody

      {¶6}   Ms. Gore gave birth to V.P. on May 8, 2019. V.P. was born premature and

was treated in the neonatal intensive care unit for a period of time because of medical

complications. At the hospital, Mr. Pizzino and Ms. Gore got into an argument where Mr.

Pizzino threw food across the room and hospital security intervened.

      {¶7}   LCDJFS moved for and obtained emergency temporary custody of V.P. on

May 24, 2019, based on reported concerns regarding Mr. Pizzino’s and Ms. Gore’s mental

health, past history of significant domestic violence, and housing instability. V.P. was

placed in a certified foster home the next day.




                                            2
       {¶8}   LCDJFS filed a complaint in the trial court alleging that V.P. was a

dependent child. The trial court appointed counsel for Mr. Pizzino and Ms. Gore and

appointed Attorney Maureen Sweeney as the guardian ad litem (“GAL”) for V.P.

       {¶9}   Robin Suminguit (“Ms. Suminguit”) from LCDJFS was assigned as the

family’s case worker. She met with Mr. Pizzino and Ms. Gore to review the case plan,

which included the following goals for both of them: (1) initiating and completing a mental

health assessment with a qualified service provider and following all recommendations;

(2) participating in a parenting education program with a qualified service provider and

following all recommendations; and (3) finding appropriate, stable, safe, and long-term

housing.

       {¶10} On July 25, 2019, the trial court held an adjudication hearing, at which Mr.

Pizzino and Ms. Gore agreed that V.P. was a dependent child. The trial court granted

temporary custody to LCDJFS and adopted the case plan as a court order.

                                  Housing/Employment

       {¶11} At the time of V.P.’s birth, Mr. Pizzino and Ms. Gore resided with Ms. Gore’s

sister in Mentor-on-the-Lake. After a physical altercation between Ms. Gore and her

niece, the couple moved in with a person they referred to as their “street mom” in

Painesville. The couple eventually had a verbal altercation with their “street mom,”

became homeless, and began living in a tent at an unidentified location in Lake County.

At one point, Mr. Pizzino and Ms. Gore separated romantically, and Ms. Gore’s new

boyfriend lived with both of them in the tent.




                                             3
       {¶12} In late December 2019, Mr. Pizzino and Ms. Gore travelled to Xenia, Ohio,

to visit Mr. Pizzino’s family. Ms. Gore returned a few weeks later, but Mr. Pizzino decided

to stay in Xenia to live. In mid-January 2020, Ms. Gore also moved to Xenia.

       {¶13} In Xenia, Mr. Pizzino and Ms. Gore moved in with Mr. Pizzino’s mother,

Mary Yount (“Ms. Yount”), who resided with her husband, as well as her husband’s

brother, wife, and two young children. The brother is a registered sex offender involving

a child under the age of 11.

       {¶14} Ms. Yount eventually leased her own house, and Mr. Pizzino and Ms. Gore

moved in with her. Ms. Yount’s husband initially lived with them, but due to conflict with

Mr. Pizzino and Ms. Gore, he moved back in with his brother. Ms. Yount is the lessee

under the lease, and she pays the monthly rent. According to Mr. Pizzino, he helps with

paying bills.

       {¶15} While living in Lake County, Mr. Pizzino was employed part-time at Arby’s,

and Ms. Gore was unemployed. After moving to Xenia, Mr. Pizzino became employed

part-time at McDonald’s. Ms. Gore also worked at McDonald’s but was terminated after

a co-worker found a syringe in the bathroom that Ms. Gore had used to inject herself with

heroin. Ms. Gore was subsequently terminated from employment at three other fast-food

restaurants in Xenia.

       {¶16} Ms. Yount provides the primary financial support for the family in Xenia.

She previously worked full time for a substance abuse facility but lost her job and began

working at McDonald’s with Mr. Pizzino. Mr. Pizzino and Ms. Gore reported to Ms.

Suminguit that money was “very tight” and that they had to borrow money from their pastor

to travel from Xenia to Painesville to attend the permanent custody hearing.




                                            4
                               Mental Health Services

      {¶17} Prior to the adoption of the case plan, Mr. Pizzino obtained a diagnostic

assessment from Kelly Christy (“Ms. Christy”) at Signature Health. He reported past

diagnoses of bipolar disorder and schizoaffective disorder. Ms. Christy recommended

that he follow up with a prescriber for a psychiatric evaluation and obtain individual

counseling.

      {¶18} Ms. Christy was also Mr. Pizzino’s counselor for a period of time. She

indicated that his physical presence was consistent with someone who had a severe

mental illness, including poor hygiene, oddity in his behavior and presentation, and

emerging anger. During one session, she tried to understand why he and Ms. Gore were

not able to obtain or secure stable housing. Mr. Pizzino became angry and abruptly

walked out of the session. At another session, Mr. Pizzino appeared with a black eye,

indicating he had been “jumped” by somebody but did not press charges. He also

reported arguments between himself and Ms. Gore, including one argument that

escalated to the point where he pushed her.

      {¶19} Ms. Gore also obtained a diagnostic assessment at Signature Health. The

assessment report listed tentative diagnoses of PTSD and schizoaffective disorder and

recommended that Ms. Gore receive a psychiatric/medication evaluation and counseling.

      {¶20} Signature Health’s records indicate that both Mr. Pizzino and Ms. Gore

either cancelled or did not attend several scheduled appointments. In addition, both Mr.

Pizzino and Ms. Gore were hospitalized on separate occasions at Windsor Laurelwood

because of suicidal behavior, with Ms. Gore being hospitalized twice.




                                           5
        {¶21} On November 8, 2019, LCDJFS filed motions to show cause in the trial court

based on Mr. Pizzino’s and Ms. Gore’s noncompliance with their mental health goals.

        {¶22} Ms. Gore subsequently obtained a psychiatric evaluation at Signature

Health.   The assessment report listed a past history of ADHD, multiple personality

disorder, schizoaffective, and paranoid schizophrenia. Ms. Gore reported seeing things

other people do not see and hearing voices that, at times, commanded her to harm herself

or others. The report also listed a past history of heroin use as well as a relapse after

four years of sobriety.

        {¶23} On January 28, 2020, the trial court held a hearing on LCDJFS’s motions to

show cause. By this time, Mr. Pizzino and Ms. Gore had moved to Xenia and did not

appear. The trial court found them in contempt and ordered them to reinstate services in

Xenia within 14 days.

        {¶24} Mr. Pizzino reinstated mental health services in Xenia at TCN Behavioral

Health (“TCN”) and medication/psychiatry at Soin Family Health (“Soin”). He successfully

completed a wellness group at TCN without further recommendation, and he was

prescribed medication at Soin. He did not contact Soin for follow up services until after

LCDJFS filed its motion for permanent custody.

        {¶25} Ms. Gore did not reinstate services in Xenia within 14 days. After missing

a scheduled appointment for a diagnostic assessment, Ms. Gore left an “irate” message

at the provider’s office.

        {¶26} On March 3, 2020, LCDJFS filed a motion to impose sentence upon Ms.

Gore.     Ms. Gore eventually reinstated mental health services at TCN and

medication/psychiatry at Soin. At her mental health assessment at TCN, Ms. Gore




                                            6
reported her heroin relapse at McDonald’s and also tested positive for THC. Ms. Gore

was scheduled to participate in an intensive outpatient program (“IOP”) treatment plan,

seek outpatient psychiatric medication management services, and begin individual

counseling services.

       {¶27} Ms. Gore subsequently missed 12 IOP sessions. After she was transferred

to a dual diagnoses group, she missed 11 out of 22 of those sessions. She also missed

appointments for her counseling sessions. She attended her appointments at Soin.

       {¶28} According to TCN’s records, Ms. Gore reported hearing her deceased

mother’s voice “all the time” and once shared that she had not been taking her

medications. In one report, the provider wrote, “Client appears to have few healthy living

skills or coping skills and insight is limited.”

                                           Visitation

       {¶29} When Mr. Pizzino and Ms. Gore lived in Lake County, they had in-person

visitation time with V.P. twice a week. After moving to Xenia, Mr. Pizzino and Ms. Gore

visited V.P. in-person on two occasions, in March and August 2020, when they were in

Lake County for court hearings. Mr. Pizzino and Ms. Gore do not own a vehicle or have

driver’s licenses.

       {¶30} LCDJFS suspended in-person visits due to COVID-19 and offered virtual

visits. Mr. Pizzino and Ms. Gore participated in virtual visits with V.P., which were held

once a week for 10 to 15 minutes and were monitored by V.P.’s certified foster parents.

Due to V.P.’s young age, he was not able to meaningfully communicate. According to

Ms. Suminguit, Mr. Pizzino and Ms. Gore did not have enough in-person visits for her to

say that V.P. developed a bond or attachment with them.




                                                   7
                               Parenting Skills Education

       {¶31} According to Ms. Suminguit, hands-on parenting was key for Mr. Pizzino

and Ms. Gore because they had not cared for a baby in quite some time. When Mr.

Pizzino and Ms. Gore lived in Lake County, Ms. Suminguit referred them to Karla Mendez

(“Ms. Mendez”) from Crossroads Health (“Crossroads”) for instruction on parenting skills,

which occurred during their visitation time with V.P.

       {¶32} When Ms. Mendez became involved, V.P. was two months old.                She

provided Mr. Pizzino and Ms. Gore with information regarding basic infant care, such as

reading V.P.’s cues and meeting his basic needs. Both Ms. Suminguit and Ms. Mendez

reported that it was difficult for Mr. Pizzino and Ms. Gore to read V.P.’s cues. During one

of V.P.’s feedings, Ms. Gore would not remove V.P.’s bottle even though he did not want

to take it and milk was spilling out the side of his mouth.

       {¶33} Both Ms. Suminguit and Ms. Mendez also reported concerning behavior

during these sessions. On one occasion, Ms. Gore was swinging V.P. up and down and

accidentally hit his head on the wall. On other occasions, Ms. Gore became aggressive

and raised her voice with Ms. Mendez during her instruction. Ms. Gore once became so

upset with Ms. Mendez or Ms. Suminguit that she asked Mr. Pizzino to take V.P. because

she did not want to accidentally hurt him.

       {¶34} Ms. Mendez and Ms. Suminguit also had to instruct Ms. Gore to allow Mr.

Pizzino to have some time with V.P. so he could also learn the parenting skills.

       {¶35} Ms. Mendez concluded that her parenting education with Mr. Pizzino and

Ms. Gore was not successful because she did not see them put the information she

provided into practice during any of the visits unless prompted or suggested. In addition,




                                              8
despite V.P.’s development, Mr. Pizzino and Ms. Gore continued to treat him as if he were

a two-month-old. Ms. Mendez also did not observe the couple putting V.P.’s needs over

their own personal interests.

       {¶36} Mr. Pizzino and Ms. Gore had not completed the parenting services goal in

their case plan prior to moving to Xenia. Ms. Suminguit provided Ms. Gore a list of service

providers in Xenia.

       {¶37} Ms. Gore contacted Amber Benton (“Ms. Benton”) from Family and Children

First to enroll in its six-week parenting class. Due to COVID-19, the classes were held

on Zoom for an hour as opposed to the typical two-hour, in-person classes. As a result,

the program’s attendance policies were very strict.

       {¶38} Mr. Pizzino and Ms. Gore participated in the first class. According to Ms.

Benton, Ms. Gore was very engaged. Mr. Pizzino appeared to be lying down and rolled

his eyes during portions of the class.

       {¶39} Ms. Gore attended the second class but indicated that Mr. Pizzino could not

attend because he was working. Ms. Benton informed her that it was Mr. Pizzino’s

responsibility to call if he was not going to attend. Ms. Gore became very upset, used

profanity, and disconnected the Zoom call.

       {¶40} Ms. Gore later called Children and Family First to re-enroll in the classes.

Ms. Benton’s supervisor was not willing to permit Mr. Pizzino and Ms. Gore to return to

the class. Ms. Gore became very upset, began shouting, and used profanity. Mr. Pizzino

and Ms. Gore did not complete a different parenting course in Xenia.




                                             9
                                 V.P.’s Foster Placement

       {¶41} V.P. has resided with the same certified foster parents since he was two

weeks old. V.P. initially required numerous doctors’ appointments but has no current

health issues. V.P.’s foster parents have also held visits between V.P. and his sibling.

V.P.’s foster parents intend to adopt him in the event LCDJFS obtains permanent custody.

According to Ms. Suminguit, V.P. appears to have bonded with his foster parents.

                           Permanent Custody Proceedings

       {¶42} In August 2020, LCDJFS filed a motion for permanent custody of V.P.

       {¶43} The GAL filed a report, findings, and recommendation, in which she

concluded that it would be in V.P.’s best interest to grant permanent custody to LCDJFS.

       {¶44} The trial court held an evidentiary hearing on November 16, 2020. LCDJFS,

Mr. Pizzino, and Ms. Gore all appeared with their respective counsel, and the GAL also

appeared.

       {¶45} LCDJFS presented the testimony of Ms. Suminguit from LCDJFS; Ms.

Christy from Signature Health; Ms. Mendez from Crossroads; Ms. Benton from Family

and Children First; and one of V.P.’s certified foster parents. LCDJFS also submitted

certified copies of Mr. Pizzino’s and Ms. Gore’s medical records and the prior journal entry

terminating the couple’s parental rights to V.P.’s sibling.

       {¶46} Ms. Suminguit testified that it would be in V.P.’s best interest to grant

permanent custody to LCDJFS due to Mr. Pizzino’s and Ms. Gore’s inconsistencies with

their case plan goals. She reported concerns regarding the couple’s ability to keep

appointments and take care of their mental health so that they are stable enough to care

for V.P., as well as their lack of parenting skills, financial stability, and bonding and




                                             10
attachment with V.P. She acknowledged that Mr. Pizzino’s and Ms. Gore’s current

housing appeared to be appropriate and that they had some supplies for V.P.

       {¶47} Ms. Gore and Mr. Pizzino both testified at the hearing.

       {¶48} Ms. Gore testified that it would be in V.P.’s best interest to come home with

Mr. Pizzino and her. She stated that she and Mr. Pizzino had “grown up enough” to take

care of V.P.; their house is suitable; they have supplies, including a car seat, crib, clothes,

diapers, and shoes, although she acknowledged that they forgot to bring the car seat with

them; and they have food stamps to obtain food for V.P. Ms. Gore indicated that her prior

noncompliance with the case plan occurred as a result of medical reasons and work

commitments.

       {¶49} Mr. Pizzino testified that he would like to take V.P. home with him that day.

He stated that he and Ms. Gore have adequate space and income, including assistance

from their church and Ms. Yount. When asked why he did not comply with his case plan,

Mr. Pizzino responded that he did the best he could while trying to work as much as

possible to save money.

       {¶50} The GAL did not provide testimony but indicated that she stood by the

recommendation in her report.

       {¶51} Following closing arguments, the trial court issued its ruling from the bench,

finding by clear and convincing evidence that it was in the best interest of V.P. that

permanent custody be granted to LCDJFS and granting LCDJFS’s motion for permanent

custody.

       {¶52} The trial court subsequently filed a lengthy judgment entry in which it set

forth its summary of the evidence and made statutory findings. The trial court found by




                                              11
clear and convincing evidence, based upon the testimony and evidence presented and

the recommendation of the GAL, that it was in the best interest of V.P. that permanent

custody be granted to LCDJFS. Accordingly, the trial court granted LCDJFS’s motion for

permanent custody, committed V.P. to the permanent custody of LCDJFS, and

completely and permanently divested Mr. Pizzino’s and Ms. Gore’s parental rights.

          {¶53} Mr. Pizzino and Ms. Gore both filed notices of appeal.1 Mr. Pizzino presents

the following assignment of error for our review:

          {¶54} “The trial court’s finding that V.P. II’s best interests would be served by

granting the Lake County Department of Job and Family Services permanent custody of

him was against the manifest weight of evidence because a legally secure permanent

placement for V.P. II could have been achieved without a grant of permanent custody to

DJFS.”

                                          Standard of Review

          {¶55} A reviewing court generally will not disturb a trial court’s permanent custody

decision unless the decision is against the manifest weight of the evidence. In re N.M.P.,

2018-Ohio-5072, 126 N.E.3d 200, ¶ 54 (11th Dist.). To apply this standard, the appellate

court weighs the evidence and all reasonable inferences, considers the credibility of

witnesses, and determines whether in resolving conflicts in the evidence, the finder of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment

must be reversed, and a new trial ordered. Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, 972 N.E.2d 517, ¶ 20.




1.   Ms. Gore is the appellant in the companion case of In re V.J.P., II, 11th Dist. Lake No. 2020-L-123.


                                                      12
       {¶56} “Judgments supported by some competent, credible evidence going to all

the essential elements of the case will not be reversed by a reviewing court as being

against the manifest weight of the evidence.” C.E. Morris Co. v. Foley Constr. Co., 54

Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.

                                     Legal Principles

       {¶57} It is well established that a parent’s right to raise a child is an essential and

basic civil right. In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997). The

permanent termination of parental rights has been described as “‘the family law equivalent

of the death penalty in a criminal case.’” Id., quoting In re Smith, 77 Ohio App.3d 1, 16,

601 N.E.2d 45 (6th Dist.1991). Based upon these principles, the Supreme Court of Ohio

has determined that a parent must be afforded every procedural and substantive

protection the law allows. Id.

       {¶58} While the rights of a parent to his or her child are fundamental, they are

always subject to the ultimate welfare of the child, which is the polestar or controlling

principle to be observed. In re Cunningham, 59 Ohio St.2d 100, 106, 391 N.E.2d 1034

(1979). Although the termination of the rights of a natural parent should occur as a last

resort, termination is expressly authorized when necessary for the welfare of the child. In

re L.M.R., 11th Dist. Lake No. 2016-L-096, 2017-Ohio-158, ¶ 33.

                                 Statutory Requirements

       {¶59} The trial court must apply a two-pronged analysis when ruling on a motion

for permanent custody. In re Krems, 11th Dist. Geauga No. 2003-G-2535, 2004-Ohio-

2449, ¶ 33. The trial court may grant permanent custody of a child to the movant if the

court determines at the hearing, by clear and convincing evidence, that (1) one of the




                                             13
factors enumerated in R.C. 2151.414(B)(1)(a) through (e) applies, and (2) it is in the best

interest of the child. R.C. 2151.414(B)(1). “[C]lear and convincing evidence is more than

a mere preponderance of the evidence; it is evidence sufficient to produce in the mind of

the trier of fact a firm belief or conviction as to the facts sought to be established.” In re

Krems at ¶ 36.

       {¶60} In determining the best interest of a child, the trial court shall consider “all

relevant factors, including, but not limited to, the following:

       {¶61} “(a) The interaction and interrelationship of the child with the child’s parents,

siblings, relatives, foster caregivers and out-of-home providers, and any other person who

may significantly affect the child;

       {¶62} “(b) The wishes of the child, as expressed directly by the child or through

the child’s guardian ad litem, with due regard for the maturity of the child;

       {¶63} “(c) The custodial history of the child, including whether the child has been

in the temporary custody of one or more public children services agencies * * * for twelve

or more months of a consecutive twenty-two-month period * * *;

       {¶64} “(d) The child’s need for a legally secure permanent placement and whether

that type of placement can be achieved without a grant of permanent custody to the

agency;

       {¶65} “(e) Whether any of the factors in divisions (E)(7) to (11) of this section apply

in relation to the parents and child.” R.C. 2151.414(D)(1)(a)-(e).

       {¶66} Also relevant here is R.C. 2141.414(E)(11), which involves whether “[t]he

parent has had parental rights involuntarily terminated with respect to a sibling of the child

pursuant to this section * * *, and the parent has failed to provide clear and convincing




                                              14
evidence to prove that, notwithstanding the prior termination, the parent can provide a

legally secure permanent placement and adequate care for the health, welfare, and safety

of the child.”

       {¶67} The Supreme Court of Ohio has held that “[t]he statute requires a weighing

of all the relevant factors.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857

N.E.2d 532, ¶ 64. However, “[t]here is not one element that is given greater weight than

the others.” Id. at ¶ 56.

                               The Trial Court’s Judgment

       {¶68} The trial court made the following statutory findings in its judgment entry:

       {¶69} Pursuant to R.C. 2151.414(B)(1)(d), V.P. has been in the temporary custody

of LCDJFS for at least 12 out of the last 22 months.

       {¶70} Pursuant to R.C. 2151.419(A)(2)(e), LCDJFS was not required to make

reasonable efforts to prevent the removal of the child from the child’s home, eliminate the

continued removal of the child from the child’s home, and return the child to the child’s

home, since Mr. Pizzino and Ms. Gore had their parental rights terminated with respect

to V.P.’s sibling. However, LCDJFS did make reasonable efforts by preparing a case

plan, with which Mr. Pizzino and Ms. Gore consistently failed to comply.

       {¶71} Pursuant to R.C. 2151.414(D)(1), it is in the best interest of V.P. that

permanent custody be granted to LCDJFS based on a consideration of all relevant factors

set forth in subsections (a) through (e).

       {¶72} Under subsection (a), V.P. does not have a strong relationship with Mr.

Pizzino and Ms. Gore due to them residing in Xenia for several months, resulting in few




                                            15
in-person visits and limited video visitation. V.P. is strongly bonded to his foster parents,

who have been his caretakers since his discharge from the hospital after his birth.

       {¶73} Under subsection (b), V.P. does not have the skills to communicate his

thoughts or feelings regarding permanent custody due to his age. However, he has

established a bond with his caregivers, with whom he has resided since his release from

the hospital. In addition, the GAL has recommended that granting permanent custody to

LCDJFS is in V.P.’s best interest.

       {¶74} Under subsection (c), LCDJFS was granted emergency custody of V.P.

while he was in the hospital. Thereafter, V.P. was placed in a certified foster home, where

he has remained since his placement.

       {¶75} Under subsection (d), permanency is unable to be achieved without

permanent custody being granted to LCDJFS.           V.P. is less than two years old; is

completely dependent upon his caregivers to provide his basic needs; requires constant

supervision to stay safe; and needs a stable and permanent home to keep him safe and

consistently provide for all of his needs. There are no relatives who are willing, able, or

appropriate to care for V.P., and an identified family will be able to ensure all his needs

are being met.

       {¶76} There have been continued concerns regarding Mr. Pizzino’s and Ms.

Gore’s follow through with mental health services and their ability to provide basic needs

for themselves and V.P. Mr. Pizzino’s and Ms. Gore’s income is unstable, and they rely

heavily on Ms. Yount for housing and financial support. From May to December 2019,

they were homeless and living in a tent. Mr. Pizzino has been working part-time. They

are not able to support V.P. by providing him with food, shelter, clothing, or other




                                             16
necessities.   Their mental health remains a concern, especially due to Ms. Gore’s

inconsistency in mental health services throughout the entirety of the case.

       {¶77} Under subsection (e), the trial court found that R.C. 2151.414(E)(11) was

applicable. Neither Mr. Pizzino nor Ms. Gore have shown, notwithstanding the prior

termination of their parental rights to V.P.’s sibling, that they are able to provide a legally

secure placement for V.P. and that they have the ability to provide adequate care for

V.P.’s health, welfare, and safety.

       {¶78} Mr. Pizzino does not dispute the trial court’s determination that R.C.

2151.414(B)(1)(d) was applicable, i.e., that V.P has been in the temporary custody of

LCDJFS for 12 or more months of a consecutive 22-month period. Rather, Mr. Pizzino

disputes the trial court’s best-interest determination.

                         Legally Secure Permanent Placement

       {¶79} Mr. Pizzino first challenges the trial court’s best-interest findings under R.C.

2151.414(D)(1)(d) and R.C. 2141.414(E)(11).

       {¶80} As indicated, R.C. 2151.414(D)(1)(d) requires the trial court to consider

“[t]he child’s need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody to the agency.” R.C.

2141.414(E)(11) requires the trial court to consider whether “[t]he parent has had parental

rights involuntarily terminated with respect to a sibling of the child pursuant to this section

* * *, and the parent has failed to provide clear and convincing evidence to prove that,

notwithstanding the prior termination, the parent can provide a legally secure permanent

placement and adequate care for the health, welfare, and safety of the child.”




                                              17
       {¶81} Mr. Pizzino contends that he and Ms. Gore established these factors in their

favor by demonstrating: (1) suitable housing; (2) financial support from community,

family, and government programs; (3) consistent employment on his part and consistent

efforts to find the right position for Ms. Gore; (4) enrollment in and regular attendance at

mental health and medication programs from which they have never been expelled; (5)

experience with parenting education; and (6) placement that included “food, shelter, and

a sufficient collection of baby supplies.”

       {¶82} Despite Mr. Pizzino’s positive characterization, the record contains

substantial competent and credible evidence supporting the trial court’s findings under

R.C. 2151.414(D)(1)(d) and R.C. 2141.414(E)(11).

       {¶83} As the trial court noted, V.P. was less than two years old at the time of the

permanent custody hearing and required a “stable and permanent” home to keep him

safe and to “consistently” provide for all of his needs. The testimony and documentary

evidence described above establishes that the couple has a long history of instability and

inconsistency in housing, employment, and mental health treatment, which resulted in the

prior termination of their parental rights to V.P.’s sibling and a grant of emergency and

temporary custody of V.P. to LCDJFS shortly after his birth.           While more recent

improvements in Mr. Pizzino’s and Ms. Gore’s life circumstances are certainly worthy of

acknowledgment and commendation, they do not reflect the stability required to establish

a legally secure permanent placement for a young child such as V.P. or a long-term ability

to adequately provide for his health, welfare, and safety.

       {¶84} For instance, although Mr. Pizzino and Ms. Gore appeared to have suitable

housing at the time of the hearing, it followed a substantial period of time in which they




                                             18
were homeless and living in a tent in Lake County. After moving to Xenia, the couple

lived in a home with a registered sex offender for several months. In addition, the couple’s

housing inconsistency in Lake County was motivated, at least in part, by conflict with other

individuals. After Mr. Pizzino and Ms. Gore moved into their current home, Ms. Yount’s

husband moved out due to conflicts with them, which reflects continuing discord.

       {¶85} Although Mr. Pizzino has been consistently employed in Lake County and

in Xenia, his employment has consisted of part-time work at fast-food restaurants. Ms.

Gore has been consistently unemployed in Lake County and in Xenia. Therefore, the

couple relies on food stamps and on Ms. Yount to pay the rent for their current housing.

At the time of the hearing, however, Ms. Yount had recently lost her job and began

working at McDonald’s. The couple had to borrow funds from their pastor to make the

trip to Lake County.

       {¶86} In addition, while the couple resided in Lake County, Ms. Gore exhibited

significant symptoms of mental illness and was hospitalized on two separate occasions

for suicidal thoughts or behavior. Although Ms. Gore eventually reinstated mental health

services in Xenia, she consistently missed scheduled appointments. Her recent medical

records demonstrate continuing struggles with her significant mental health issues and

resistance to following treatment recommendations. The fact that Ms. Gore has not been

expelled from any mental health programs does not compel a contrary conclusion.

       {¶87} Further, Ms. Gore was terminated from employment at several fast-food

restaurants in Xenia for inappropriate or irresponsible behavior, including one instance in

which she relapsed on heroin while on the premises. This evidence reflects the existence

of more serious issues than a mere failure to find the “right position.”




                                             19
       {¶88} Accordingly, despite noticeable improvements, the evidence supports a

conclusion that material aspects of Mr. Pizzino’s and Ms. Gore’s life circumstances

remained unstable.

       {¶89} Mr. Pizzino also does not acknowledge the seriousness of his failure to

successfully complete parenting skills education. According to Mr. Pizzino, he was “just

a six-week online attendance certificate away from fully satisfying that case plan goal.”

       {¶90} While the parents’ progress is measured in part by their completion of the

case plan goals, the case plan is not the only measure by which a court determines

whether to grant a motion for permanent custody. In re J.H., 11th Dist. Lake No. 2012-L-

126, 2013-Ohio-1293, ¶ 103. The main issue considered by the courts is not whether the

parent has substantially complied with the case plan, but, rather, whether the parent has

substantially remedied the conditions that caused the child’s removal. Id.

       {¶91} Ms. Mendez and Ms. Suminguit both testified that they had serious

concerns regarding Mr. Pizzino’s and Ms. Gore’s abilities to care for a young child. After

moving to Xenia, the couple no longer participated in hands-on parenting education,

which the testimony indicated they needed the most. In addition, the couple did not

complete the online parenting class in Xenia because of Mr. Pizzino’s failure to attend

and Ms. Gore’s angry outburst toward the service provider after being reminded of the

attendance requirements.

       {¶92} Mr. Pizzino further contends that the trial court’s findings are incorrect based

on its reliance on the GAL’s recommendation. According to Mr. Pizzino, the GAL’s

conclusion that he is not “currently able to provide appropriate and necessary care for




                                             20
[V.P.] and will not be in the reasonable future” is not accurate based on his circumstances

at the time of the permanent custody hearing.

       {¶93} As indicated, despite some noticeable improvement in Mr. Pizzino’s and

Ms. Gore’s life circumstances by the time of the hearing, the evidence supports the GAL’s

conclusion. Accordingly, the trial court’s reliance on the GAL’s recommendation did not

render its findings against the manifest weight of the evidence.

       {¶94} Mr. Pizzino contends, in the alternative, that the couple established that they

would be able to provide a legally secure permanent placement for V.P. and adequate

care for his health, welfare, and safety “in a very reasonable amount of time.”

       {¶95} While we do not doubt the sincerity of Mr. Pizzino’s belief, this court has

repeatedly emphasized the need to provide permanence for children. See In re J.L.S.,

11th Dist. Portage Nos. 2020-P-0053 & 2020-P-0054, 2020-Ohio-5143, ¶ 33. Speculative

future plans do not justify failure to terminate parental rights when it is in the children’s

best interest. Id. The trial court was not required to deny V.P. the permanency that he

needs, especially at such a young age, in order to provide Mr. Pizzino and Ms. Gore

additional time to prove that they can provide a legally secure permanent placement for

him. See In re N.S.N., 4th Dist. Washington Nos. 15CA6, et al., 2015-Ohio-2486, ¶ 50.

The law also does not require the court to experiment with a child’s best interest at the

risk of great detriment or harm. See id.

       {¶96} Accordingly,     the   trial   court’s   best-interest   findings   under   R.C.

2151.414(D)(1)(d) and R.C. 2141.414(E)(11) were not against the manifest weight of the

evidence.




                                              21
                        The Child’s Interaction/Interrelationship

       {¶97} Mr. Pizzino also challenges the trial court’s best-interest finding under R.C.

2151.414(D)(1)(a), which requires the trial court to consider “[t]he interaction and

interrelationship of the child with the child’s parents, siblings, relatives, foster caregivers

and out-of-home providers, and any other person who may significantly affect the child.”

       {¶98} Mr. Pizzino contends that they were not afforded the opportunity to see V.P.

in person between April and June 2020 due to COVID-19. However, they participated in

virtual visits in which they developed a bond with him.

       {¶99} While the effects of COVID-19 were certainly beyond Mr. Pizzino’s and Ms.

Gore’s control, it is undisputed that they did not have consistent in-person visits with V.P.

during 2020.    In addition, the testimony of Ms. Suminguit and V.P.’s foster mother

indicated that, due to V.P.’s young age, he was not able to meaningfully communicate

during virtual visits. Ms. Suminguit further testified that the couple did not have sufficient

in-person visits for her to say that V.P. developed a bond or attachment with them. Mr.

Pizzino has cited no conflicting evidence that would compel a contrary conclusion.

       {¶100} Accordingly,    the    trial   court’s   best-interest   finding   under    R.C.

2151.414(D)(1)(a) was also not against the manifest weight of the evidence.

       {¶101} In sum, our review of the record demonstrates that the trial court considered

all required statutory factors and that substantial competent, credible evidence supports

its best-interest findings. Therefore, the trial court’s best-interest determination was not

against the manifest weight of the manifest.

       {¶102} Mr. Pizzino’s sole assignment of error is without merit.




                                              22
      {¶103} For the foregoing reasons, the judgment of the Lake County Court of

Common Pleas, Juvenile Division, granting permanent custody of V.P. to LCDJFS is

affirmed.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                      23